DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Claims 
In the present application, claims 1-4, 8-10, 13, 15-19, 23, 24, 27, 29 are pending. Claims 11, 25, and 30 are withdrawn. Claims 5-7, 12, 14, 20-22, 26, 28, and 31-53 are canceled. 

Election/Restriction
Applicant’s election without traverse of  species A of group I and II, species B of group III, species D of group IV, species B of group V, species A of group VI, species A of group VII, and species C of group III, in reply filed on 6/15/2022 is acknowledged. 

Response to Arguments 
Applicant’s arguments filed in restriction election dated 6/15/2022 regarding US20150216589 hereinafter Wittenberger, have been fully considered by they are not persuasive. 
Applicant argues: 
“The office action of April 11, 2022 alleges that Wittenberger discloses elements taught by the pending claims, including claims 1 and 16 ("Wittenberger discloses a rigidizing overtube (Fig. 6) comprising: an elongate flexible tube ... one or more mounting elements (Fig. 6 segments 24) attached to the flexible tube (Fig. 1 elongate body 16 as descried in Fig. 6) ... "). The Applicants respectfully disagree. The segments 24 of Figures 1 and 6 of Wittenberger are not mounting elements attached to the flexible tube. In Wittenberger, these segments 24 are freely movable relative to the flexible tube (e.g., body 16, or more accurately, the "jacket" 18 covering both the inner and outer surfaces). The segments engage with each other but remain unattached to the body or jacket.” 

The examiner disagrees  because Figs. 3B and 4B illustrate mounting elements such as segments 24 attached to the flexible tube such as body 16 or jacket 18 in a state where the vacuum is applied causing “…the jacket 18 to constrict about the segments 24, thereby ‘locking’ the elongate body into the present configuration… For example, when the vacuum is applied, at least a portion of the jacket 18 (such as the inner jacket portion 20) may be in contact with an external portion of each segment 24 and at least a portion of the jacket 18 (such as the outer jacket portion 22) may be in contact with an internal portion of each segment 24 (such as at least the circumference of the first opening 58 of each segment)” [0039] emphasis added.  Dictionary.com defines the word “attach” as “to fasten or affix; join; [or] connect.”  By applying “the broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning “(MPEP 2111.01). Therefore, the plain meaning of the word attached is connected. While Wittenberger fails to disclose that the mounting elements are directly connected to the flexible tube, Wittenberger still discloses the jacket 18 is connected to the segments 24 because the jacket 18 is constricted about segments 24 to the point that the elongated body locks and each segment 24 is in contact or making a ‘connection’ with the jacket 18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 13, 15, 18, 19, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flexible tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the elongate flexible tube.” Appropriate correction is required. 
Claim 3 recites the limitation "the overtube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the rigidizing overtube.” Appropriate correction is required. 
Claim 4 recites the limitation "each pivoting element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “each of the plurality of pivoting elements.” Appropriate correction is required. 
Claim 13 recites the limitation "the female engages" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the plurality of female engagers.” Appropriate correction is required. 
Claim 15 recites the limitation “the female engagers and male engagers” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “the plurality of female engagers and the plurality of male engagers.” Appropriate correction is required. 
Claim 18 recites the limitation "the overtube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the rigidizing overtube.” Appropriate correction is required. 
Claim 19 recites the limitation “the plurality of male and female engagers” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the plurality of male engagers and the plurality of female engagers.” Appropriate correction is required. 
Claim 19 also recites the limitation “each pivoting element” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “each of the plurality of pivoting elements.” Appropriate correction is required. 
Claim 19 further recites the limitation “one of the male or female engagers” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “one of the plurality of male engagers or the plurality of female engagers.” Appropriate correction is required. 
Claim 27 recites the limitation “the female engagers” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the plurality of female engagers.” Appropriate correction is required. 
Claim 29 recites the limitation “the female engagers and male engagers” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the plurality of female engagers and the plurality of male engagers.” Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 15-19, 24, 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20150216589 hereinafter Wittenberger.
Regarding claim 1, Wittenberger discloses a rigidizing overtube (Fig. 6) comprising: an elongate flexible tube (Fig. 1 elongate body 16/jacket 18 as describe in reference to Fig. 6); one or more mounting elements (Fig. 6 segments 24) attached to the flexible tube (Fig. 1 elongate body 16 as describe in Fig. 6); a plurality of engagers (Fig. 6 protruding portions 64 and indented portions 66) connected to the one or more mounting elements (Fig, 6 segments 24); wherein the rigidizing overtube (Fig. 6) has a flexible configuration ([0008] ", .. the device may be transitioned from a flexible state to a rigid or semi-rigid state…") in which the plurality of engagers (Fig. 6 protruding portions 64 and indented portions 66) are configured to move relative to other engagers (Fig. 6 protruding portions 64 and indented portions 66) to accommodate bending of the flexible tube ([0029] "The elongate body 16 may have a flexible state, in which each of the plurality of segments 24 are loosely associated with, adjacent to, or connected to adjacent segments 24. In this state, the elongate body 16 may be easily passed through tortuous patient vasculature.”; and wherein the rigidizing overtube has a rigid configuration {[0008] “…the device may be transitioned from a flexible state to a rigid or semi-rigid state…”) in which the plurality of engagers (Fig. 6 protruding portions 64 and indented portions 66) are fixed relative to other engagers (Fig. 6 protruding portions 64 and indented portions 66) to prevent the flexible tube (elongated body 16) from bending ([0029] "The elongate body 16 may also have a rigid state, in which a vacuum is applied to the inside of the jacket 18 (that is, between the inner portion 20 and the outer portion 22), thereby increasing frictional forces between the segments 24 and between the segments 24 and the inner surface of the jacket 18 This increase in frictional forces may "lock" the elongate body 16 in place, thus preserving any bends, twists, or other non-linear configurations the elongate body 16 may have at the time the vacuum is applied.”).
Regarding claim 2, Wittenberger discloses 2 the rigidizing overtube of claim 1, further including an outer layer positioned around the plurality of engagers (out portion of jack 19 of the embodiment of Fig. 3A, as shown, unlabeled, in the embodiment of Fig. 6; [0037]).
Regarding claim 3, Wittenberger discloses the rigidizing overtube of claim 1, wherein the overtube (Fig. 6) is configured to attach to a source of vacuum (Fig. 1 vacuum source 36) such that application of vacuum transitions the rigidizing overtube from the flexible configuration to the rigid configuration ([0008]).
Regarding claim 4, Wittenberger discloses the rigidizing overtube of claim 1, wherein the plurality of engagers are connected to the one or more mounting elements with a plurality of pivoting elements, each pivoting element connected to an engager of the plurality of engagers.
Regarding claim 8, Wittenberger discloses the rigidizing overtube of claim 1, wherein the plurality of engagers includes a plurality of male engagers (protruding portions 64) and a plurality of female engagers (indented portions 66, Fig. 6 [0042]).
Regarding claim 10, Wittenberger discloses the rigidizing overtube of claim 8, wherein the plurality of male engagers (protruding portions 64) and plurality of female engagers (indented portions 66) are positioned in an alternating arrangement along a longitudinal axis of the rigidizing overtube (Fig. 6).
Regarding claim 15, Wittenberger discloses the rigidizing overtube of claim 8, further comprising a plurality of motion stops configured to prevent the female engagers and male engagers from disengaging with one another when pulled apart axially (female engagers mate with male engagers comprising circular extensions include portions that partially wrap around the circle portions of the male engagers as shown in Fig. 6 preventing adjacent segments 24 from being pulled apart axially).
Regarding claim 16, Wittenberger discloses a rigidizing overtube (Fig. 6) comprising: an elongate flexible tube (Fig. 1 elongate body 16/jacket 18 as describe in reference to Fig. 6); one or more mounting elements (Fig. 6 segments 24) attached to the flexible tube (Fig. 1 elongate body 16 as describe in Fig. 6); a plurality of female engagers (indented portions 66) connected to the one or more mounting elements (Fig. 6 segments 24); and a plurality of male engagers (protruding portions 64) connected to the one or more mounting elements (Fig. 6 segments 24); wherein the rigidizing overtube (Fig. 6) has a flexible configuration ([0008] ", .. the device may be transitioned from a flexible state to a rigid or semi-rigid state…") in which the plurality of male engagers (protruding portions 64) are configured to move axially within and relative to the plurality of female engagers (indented portions 66) to accommodate bending of the flexible tube (Fig. 6); and wherein the rigidizing overtube (Fig. 6) has a rigid configuration in which the plurality of male engagers (protruding portions 64) are fixed relative to the female engagers (indented portions 66) to prevent the flexible tube (Fig. 6) from bending ([0029] "The elongate body 16 may also have a rigid state, in which a vacuum is applied to the inside of the jacket 18 (that is, between the inner portion 20 and the outer portion 22), thereby increasing frictional forces between the segments 24 and between the segments 24 and the inner surface of the jacket 18 This increase in frictional forces may "lock" the elongate body 16 in place, thus preserving any bends, twists, or other non-linear configurations the elongate body 16 may have at the time the vacuum is applied.”).
Regarding claim 17, Wittenberger discloses the rigidizing overtube (Fig. 6) of claim 16, further including an outer layer positioned around the plurality of male (protruding portions 64) and female engagers (indented portions 66, outer portion jacket 18 of the embodiment of Fig. 3A as shown, unlabeled in the embodiment of Fig. 6; [0037]).
Regarding claim 18, Wittenberger discloses the rigidizing overtube of claim 16, wherein the overtube (Fig. 6) is configured to attach to a source of vacuum (Fig. 1 vacuum source 36) such that application of vacuum transitions the rigidizing overtube from the flexible configuration to the rigid configuration([0029] "The elongate body 16 may also have a rigid state, in which a vacuum is applied to the inside of the jacket 18 (that is, between the inner portion 20 and the outer portion 22), thereby increasing frictional forces between the segments 24 and between the segments 24 and the inner surface of the jacket 18 This increase in frictional forces may "lock" the elongate body 16 in place, thus preserving any bends, twists, or other non-linear configurations the elongate body 16 may have at the time the vacuum is applied.”).
Regarding claim 19, Wittenberger discloses the rigidizing overtube of claim 16, wherein the plurality of male (protruding portions 64) and female engagers (indented portions 66) are connected to the one or more mounting elements (segments 24) with a plurality of pivoting elements (protruding portions 64 and indented portions 66 include circular portions, which allow segments 24 to pivot relative to each other), each pivoting element ([0042]) connected to one of the male (protruding portions 64) or female engagers (indented portions 66).
Regarding claim 24, Wittenberger discloses the rigidizing overtube of claim 16, wherein the plurality of male engagers (protruding portions 64) and plurality of female engagers (indented portions 66) are positioned in an alternating arrangement along a longitudinal axis of the rigidizing overtube (both portions 64 and 66 are positioned in alternating arrangement along the length of tube, Fig. 6).
Regarding claim 29, Wittenberger discloses the rigidizing overtube of claim 16, further comprising a plurality of motion stops configured to prevent the female engagers and male engagers from disengaging with one another when pulled apart axially (female engagers mate with male engagers comprising circular extensions include portions that partially wrap around the circle portions of the male engagers as shown in Fig. 6 preventing adjacent segments 24 from being pulled apart axially).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of Kaneko US Pub. No.: US2017/0156567, hereinafter Kaneko. 
Regarding claim 9, Wittenberger is silent as to wherein the plurality of male engagers and plurality of female engagers are positioned in an alternating arrangement around a circumference of the rigidizing overtube. 
However Kaneko, in the same field of endeavor, teaches wherein the plurality of male engagers and plurality of female engagers (Fig.1 link portions 3a and cut 2a respectively) are positioned in an alternating arrangement (Fig. 1) around a circumference of the rigidizing overtube (Fig. 1). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the rigidizing overtube of Wittenberger with the plurality of male engagers and plurality of female engagers are positioned in an alternating arrangement around a circumference of the rigidizing overtube as taught by Kaneko to gain the benefit of the rigidizing overtube being able to bend in more than one direction and the overtube can be placed in a larger variety of body lumens [0015-0016]. 
Regarding claim 23, Wittenberger is silent as to wherein the plurality of male engagers and plurality of female engagers are positioned in an alternating arrangement around a circumference of the rigidizing overtube. 
However Kaneko, in the same field of endeavor, teaches wherein the plurality of male engagers and plurality of female engagers (Fig.1 link portions 3a and cut 2a respectively) are positioned in an alternating arrangement (Fig. 1) around a circumference of the rigidizing overtube (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795